BRANNON, PRESIDENT :
This was a chaucery suit in Pocahontas Circuit Court by "Witz, Beidler & Co. against Ii. M. Lockridge and others, to collect a debt due plaintiffs upon joint notes made by H. M. Lockridge and J. B. Lockridge, and to avoid fraudulent conveyances of land and subject the land thereto. The facts stated in the original and amended bills are the same, mutntis mutandis, as in the case of Guggenheimer v. Lockridge, [supra p. 457). The amended bill in this case exhibits a deed from Moore lo Lockridge bearing date after the commencement of this suit, whereas it is dated before the commencement of the suit of G-uggenheimer & Co.; but the bill states distinctly that such conveyance had been made ; and the date of a deed is only prima facie the time of its execution.
For reasons given in the case of Guggeuludmer we affirm the decree of the Circuit Court dismissing the case without prejudice to auothef suit.